Exhibit 10.2

Exhibit 1

HCA Holdings, Inc.

Restricted Share Unit Agreement

This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the      day of March, 2013 (the “Grant Date”), between HCA Holdings,
Inc., a Delaware corporation (the “Company”), and [officer], (the “Grantee”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Company’s 2006 Stock Incentive Plan for Key Employees of
HCA Holdings, Inc. and its Affiliates, as Amended and Restated (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and

WHEREAS, in the Compensation Committee of Board of Directors of the Company or a
subcommittee thereof (or if no such committee is appointed, the Board of
Directors of the Company) (each, the “Committee”) has administered the 2012
Senior Officer Performance Excellence Program (the “2012 PEP”) and determined
that Grantee is entitled to an award thereunder, a portion of which is payable
as a restricted share unit award under the Plan;

NOW, THEREFORE, the parties hereto agree as follows:

RESTRICTED SHARE UNIT GRANT

 

Grantee:   [Participant Name]   [Participant Address] Aggregate number of
Restricted Share Units   Granted hereunder:   [Award] Grant Date:   [Grant Date]

 

  1. Grant of Restricted Share Unit Award.

1.1 The Company hereby grants to the Grantee the award (“Award”) of Restricted
Share Units (“RSUs”) set forth above on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. A bookkeeping account will
be maintained by the Company to keep track of the RSUs and any dividend
equivalent units that may accrue as provided Section 3.

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the terms of the Plan; and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
meanings as are set forth in the Plan.



--------------------------------------------------------------------------------

1.3 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution.

 

  2. Vesting and Payment.

2.1 General. Except as provided in Section 2.2 and Section 2.3, the Award shall
vest on the second anniversary of the date hereof with respect to one-half
(1/2) of the RSUs, and shall expire with respect to the remaining RSUs on the
third anniversary of the Grant Date (each, a “Vesting Date”).

2.2 Early Vesting. Notwithstanding Section 2.1 above, but subject to
Section 2.3, all RSUs covered by the Award shall immediately vest upon the
occurrence of a Change in Control (the definition of which is set forth on
Schedule A attached hereto), or upon the Grantee’s death or Disability. For
purposes of this Agreement, “Disability” shall have the same meaning as such
term is defined under Section 409A of the Code.

2.3 Termination of Employment. Except as provided in Section 2.2 or as otherwise
provided by the Committee, if the Grantee’s service as an employee of the
Company terminates for any reason, the Grantee shall forfeit all rights with
respect to all RSUs that are not vested on such date; provided, that in the
event of the Grantee’s Retirement, the Grantee shall become vested in any RSUs
that were, immediately prior to such Retirement, unvested, and such newly vested
RSUs shall continue to be payable on each applicable Vesting Date that occurs
following the date of such Retirement as provided in Section 2.1 or, if earlier,
upon the occurrence of an event described in Section 2.2. For purposes of this
Agreement, “Retirement” means Grantee’s resignation from service with the
Company (and its subsidiaries, if applicable) (i) after attaining 65 years of
age or (ii) after attaining 55 years of age and completing ten years of service
with the Company or any of its subsidiaries.

2.4 Settlement. The Grantee shall be entitled to settlement of the RSUs covered
by this Agreement at the time that such RSUs vest pursuant to Section 2.1,
Section 2.2 or Section 2.3, as applicable (any such date, the “Settlement
Date”). Such settlement shall be made as promptly as practicable thereafter (but
in no event after the thirtieth day following the Settlement Date), through the
issuance to the Grantee (or to the executors or administrators of Grantee’s
estate in the event of the Grantee’s death) of a stock certificate (or evidence
such Shares have been registered in the name of the Grantee with the relevant
stock agent) for a number of Shares equal to the number of such vested RSUs and
Dividend Equivalent Units that may have accrued pursuant to Section 3 hereof;
provided, that any cash-based dividend equivalent rights granted pursuant to
Section 3 hereof and any fractional Dividend Equivalent Units shall be paid in
cash when (and only if) the RSUs to which they relate are settled.

2.5 Withholding Obligations. Prior to the settlement of any RSUs subject to this
Award, Grantee shall provide (i) full payment (in cash or by check or by a
combination thereof) to satisfy the minimum withholding tax



--------------------------------------------------------------------------------

obligation with respect to which the Award or portion thereof shall settle or
(ii) indication that the Grantee elects to satisfy the withholding tax
obligation through an arrangement that is compliant with the Sarbanes-Oxley Act
of 2002 (and any other applicable laws and exchange rules) and that provides for
the delivery of irrevocable instructions to a broker to sell Shares issuable
upon the vesting of the Award and to deliver promptly to the Company an amount
to satisfy the minimum withholding tax obligation that would otherwise be
required to be paid by the Grantee to the Company pursuant to clause (i) of this
Section 2.5, or (iii) if made available by the Company, indication that the
Grantee elects to have the number of Shares that would otherwise be issued to
the Grantee upon settlement of the Award (or portion thereof) reduced by a
number of Shares having an aggregate Fair Market Value, on the date of such
issuance, equal to the payment to satisfy the minimum withholding tax obligation
that would otherwise be required to be made by the Grantee to the Company
pursuant to clause (i) of this Section 2.5.

 

  3. Dividend Rights.

The Grantee shall receive dividend equivalent rights in respect of the RSUs
covered by this Award at the time of any payment of dividends to stockholders on
Shares. At the Company’s option, the RSUs will be credited with either
(a) additional Restricted Share Units (the “Dividend Equivalent Units”)
(including fractional units) for cash dividends paid on shares of the Company’s
Common Stock by (i) multiplying the cash dividend paid per Share by the number
of RSUs (and previously credited Dividend Equivalent Units) outstanding and
unpaid, and (ii) dividing the product determined above by the Fair Market Value
of a Share, in each case, on the date the dividend record date, or (b) a cash
amount equal to the amount that would be payable to the Grantee as a stockholder
in respect of a number of Shares equal to the number of RSUs (and previously
credited Dividend Equivalent Units) outstanding and unpaid as of the dividend
record date. The RSUs will be credited with Dividend Equivalent Units for stock
dividends paid on shares of the Company’s Common Stock by multiplying the stock
dividend paid per Share by the number of RSUs (and previously credited Dividend
Equivalent Units) outstanding and unpaid on the dividend record date. Each
Dividend Equivalent Unit has a value equal to one Share. Each Dividend
Equivalent Unit or cash dividend equivalent right will vest and be settled or
payable at the same time as the RSU to which the dividend equivalent right
relates. For the avoidance of doubt, no dividend equivalent rights shall accrue
under this Section 3 in the event that any dividend equivalent rights or other
applicable adjustments pursuant to Section 5 hereof provide similar benefits.

 

  4. No Right to Continued Service.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service an officer or employee of
the Company.

 

  5. Adjustments.

The provisions of Section 8 and Section 9 of the Plan are hereby incorporated by
reference, and the RSUs (and any Dividend Equivalent Units) are subject to such
provisions. Any determination made by the Committee or the Board pursuant to
such provisions shall be made in accordance with the provisions of the Plan and
shall be final and binding for all purposes of the Plan and this Agreement.



--------------------------------------------------------------------------------

  6. Administration Subject to Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of this Agreement are
governed by the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern. The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Grantee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Award.

 

  7. Modification of Agreement.

Subject to the restrictions contained in Sections 6 and 10 of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award in more than a
de minimis way shall not to that extent be effective without the consent of the
Grantee, holder or beneficiary affected.

 

  8. Section 409A.

Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the settlement of the RSUs (including any dividend equivalent
rights related thereto) to be made to the Grantee pursuant to this Agreement is
intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Regulations and this Agreement shall be
interpreted consistently therewith. However, under certain circumstances,
settlement of the RSUs or any dividend equivalent rights may not so qualify, and
in that case, the Committee shall administer the grant and settlement of such
RSUs and any dividend equivalent rights in strict compliance with Section 409A
of the Code. Further, notwithstanding anything herein to the contrary, if at the
time of a Participant’s termination of employment with the Company and all
Service Recipients, the Participant is a “specified employee” as defined in
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment. Each payment of RSUs (and related dividend equivalent
units) constitutes a “separate payment” for purposes of Section 409A of the
Code.



--------------------------------------------------------------------------------

  9. Severability.

If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.

 

  10. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of law principles thereof, except to the extent that such laws are
preempted by Federal law.

 

  11. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

  12. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.

 

  13. Notices.

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) then reflected in the Company’s books and
records. By a notice given pursuant to this Section 13, either party may
hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Grantee, shall, if the Grantee is
then deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 13. Any notice shall have been deemed duly
given when (i) delivered in person, (ii) delivered in an electronic form
approved by the Company, (iii) enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit Agreement
to be duly executed effective as of the day and year first above written.

 

HCA Holdings, Inc. By:                             
                                                                     Grantee:
(electronically accepted)



--------------------------------------------------------------------------------

Schedule A

Definition of Change in Control

For purposes of this Agreement, the term “Change in Control” shall mean, in lieu
of any definition contained in the Plan:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person or Group other
than, as of the date of determination, (A) any and all of an employee benefit
plan (or trust forming a part thereof) maintained by (1) the Company or (2) any
corporation or other Person of which a majority of its voting power of its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company; (B) Hercules Holding II, LLC, a Delaware limited liability company
(or any successor) (“Hercules Holding II”), but only for so long as Hercules
Holding II continues to hold at least 30% of the voting power of the Company’s
voting equity securities, or (C) any Equity Sponsor (as defined in the Company’s
Amended and Restated Certificate of Incorporation dated as of March 8, 2011),
but only for so long as the Equity Sponsors, in the aggregate, continue to hold
at least 30% of the voting power of the Company’s voting equity securities (any
of the foregoing, “Permitted Holders”); or

(ii) any Person or Group, other than the Permitted Holders, becomes the
Beneficial Owner (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto) (except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or any entity which controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

(iii) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company or the
corporation resulting from such Corporate Transaction (or the parent of such
corporation) are Beneficially Owned subsequent to such transaction by the Person
or Persons who were the Beneficial Owners of the outstanding voting securities
entitled to vote generally in the election of directors of the Company
immediately prior to such Corporate Transaction, in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction;
or

(iv) during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.